Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated December 23, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 29-31 drawn to an invention nonelected without traverse in the reply filed on September 1, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Rejections - 35 USC § 112
Claims 1, 4-10, 13-16 and 34-35 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1, 4-10, 13-16 and 34-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 103
I.	Claims 1 and 4-8 stand rejected under 35 U.S.C. 103 as being unpatentable over 
Eckles et al. (US Patent Application Publication No. 2007/0023280 A1).
	Regarding claim 1, Eckles teaches an aqueous alkaline zinc-nickel-iron electroplating bath for depositing a ternary zinc-nickel-iron alloy on a substrate, the aqueous alkaline electroplating bath (= the electroplating bath can be an aqueous solution that is alkaline, having a pH that is preferably about 14) [page 3, [0033]] comprising:
• zinc ions, 
• nickel ions, and 
• iron ions (= the electroplating bath can comprise a mixture of zinc ions, nickel ions, and iron ions) [page 3, [0037]],
wherein the iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath are complexed with an iron complexing agent (= triethanolamine (TEA) to complex the iron) [page 5, [0061]],
wherein the iron complexing agent comprises sodium gluconate, sodium tartrate, sodium hydroxybutyrate, potassium gluconate, potassium tartrate, and/or potassium hydroxybutyrate (= a chelating agent such gluconate or tartrate (page 3, [0045]) = e.g., sodium tartrate (page 4, [0059])).
The bath of Eckles differs from the instant invention because Eckles does not disclose the following:
a.	Wherein the iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath 

do not form hydroxides and salts with other components of the aqueous alkaline zinc-nickel-iron electroplating bath that are insoluble or do not allow for incorporation of iron in the aqueous alkaline zinc-nickel-iron electroplating bath into the ternary zinc-nickel-iron alloy.
Eckles teaches that the additives include metal chelating agents, such as gluconate or tartrate (page 3, [0045] and page 4, [0046]), e.g., sodium tartrate (page 4, [0059]). 
The iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath are complexed with an iron complexing agent (= triethanolamine (TEA) to complex the iron) [page 5, [0061]].
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the iron of Eckles do not form hydroxides and salts with other components of the aqueous alkaline zinc-nickel-iron electroplating bath that are insoluble or does not allow for incorporation of iron in the aqueous alkaline zinc-nickel-iron electroplating bath into the ternary zinc-nickel-iron alloy because the iron is complexed to a complexing agent.
Furthermore, it has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
b.	Wherein the iron ions are complexed with the iron complexing agent prior to addition of the complexed iron ions and iron complexing agent to the alkaline zinc-nickel-iron electroplating bath.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the invention defined in a 

product-by-process limitation is a product, not a process. It is the patentability of the product claimed and not of the recited process steps which must be established. When the prior art discloses a product which reasonably appears to be either identical with or only slightly 
different than a product claim in a product-by-process claim, the burden is on the Applicant to present evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art (MPEP § 2113).
Eckles teaches that the additives include metal chelating agents, such as gluconate or tartrate (page 3, [0045] and page 4, [0046]), e.g., sodium tartrate (page 4, [0059]). 
The iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath are complexed with an iron complexing agent (= triethanolamine (TEA) to complex the iron) [page 5, [0061]].
The bath of Eckles comprising complexed iron ions is what is compositionally claimed.
	Regarding claim 4, Eckles teaches the aqueous alkaline zinc-nickel-iron electroplating bath further comprising an amount of a nickel complexing agent effective to keep the nickel ions soluble in the bath (= aliphatic amines) [page 3, [0041]].
	Regarding claim 5, Eckles teaches wherein the nickel complexing agent comprises at least one of an aliphatic amine, alkyleneimine, poly(alkyleneimine), polyamine, amino alcohol, carboxylic acids, or sodium or potassium salts thereof (= aliphatic amines) [page 3, [0041]].
Regarding claim 6, the method of Eckles differs from the instant invention because Eckles does not disclose wherein the zinc-nickel-iron ternary alloy comprises, by weight, about 7 % to about 16% nickel, about 0.5 % to about 8% iron, and balance zinc.
	The invention as a whole would have been obvious to one having ordinary skill in the art 

before the effective filing date of the claimed invention because this limitation is further limiting an element recited in the preamble of claim 1, line 2, which is directed to the intended use of the aqueous alkaline zinc-nickel-iron electroplating bath. 
	A preamble is not necessarily accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (MPEP § 2111.02).
	Regarding claim 7, Eckles teaches the aqueous alkaline zinc-nickel-iron electroplating bath being free of a polyoxyalkylene compound and a quaternary polymer (= the electroplating bath can also contain, in addition to the zinc and the additional metal ions, at least one additive commonly used in a zinc or zinc alloy electroplating bath that improves an aspect of the electroplating process) [page 3, [0038]].
	Regarding claim 8, Eckles teaches the aqueous alkaline zinc-nickel-iron electroplating bath further comprising a brightener (= it will be understood by those skilled in the art that the electroplating bath may also contain other additives such as other brighteners) [page 4, [0046]].

II.	Claim 9 stands rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) as applied to claims 1 and 4-8 above, and further in view of in view of Arzt et al. (US Patent Application Publication No. 2009/0107845 A1) and Sonntag et al. (US Patent No. 6,652,728).
	Eckles is as applied above and incorporated herein.

	Regarding claim 9, the method of Eckles differs from the instant invention because 
Eckles does not disclose wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium.
	Eckles teaches that the electroplating bath may also contain other additives such as other brighteners, and metal complexing agents (page 4, [0046]).
	Like Eckles, Arzt teaches an alkaline electroplating bath for depositing zinc alloys on substrates (page 1, [0001]). Conventional zinc alloy baths used in the alkaline electroplating bath are usually composed of 0.1-5 g/l aromatic or heteroaromatic brighteners (page 2, [0019] and [0024]).
Like Eckles, Sonntag teaches aqueous alkaline cyanide-free baths for the galvanic deposition of zinc or zinc alloy coatings on a substrate (col. 1, lines 10-12). A further additive of a quaternary derivative of a pyridine-3-carboxylic acid of the formula B (col. 3, line 66 to col. 4, line 21). 
The addition of the further additive B and/or C produces a further improvement in the layer thickness distribution. The improvement in the gloss may be mentioned as a further advantage of the addition of the aforementioned derivatives B and C to the bath (col. 4, lines 31-35).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the brightener described by Eckles with wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium because a quaternary derivative of a pyridine-3-carboxylic acid of the formula B improves the layer thickness distribution and gloss.

	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claims 10, 13-15 and 35 stand rejected under 35 U.S.C. 103 as being unpatentable over 
Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263).
	Regarding claim 10, Eckles teaches an aqueous alkaline zinc-nickel-iron electroplating bath, comprising: 
• about 4 grams per liter to about 50 grams per liter of zinc (= the concentration of zinc ions in the electroplating bath can be from about 1 to 100 g/liter (about 1,000 ppm to about 100,000 ppm)) [page 3, [0034]]; 
• about 0.1 grams per liter to about 10 grams per liter nickel (= the concentration of nickel ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm)) [page 3, [0036]]; 
• about 0.1 gram per liter to about 10 grams per liter iron (= the concentration of metal ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm)) [page 3, [0037]];

• about 50 grams per liter to about 220 grams per liter of an alkaline compound effective to provide the bath with a pH more than about 13 (= the electroplating bath can be an aqueous solution that is alkaline, having a pH that is preferably about 14. The bath contains an inorganic alkaline component in an amount effective to achieve this pH. Based on the electroplating bath of the alkaline component, amounts from about 50 g/liter to about 200 g/liter, can be used) [page 3, [0033]]; and
a nickel complexing agent (= aliphatic amines) [page 3, [0041]],
wherein the iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath are complexed with an iron complexing agent (= triethanolamine (TEA) to complex the iron) [page 5, [0061]],
	wherein the iron complexing agent comprises sodium gluconate, sodium tartrate, sodium hydroxybutyrate, potassium gluconate, potassium tartrate, and/or potassium 
hydroxybutyrate (= a chelating agent such gluconate or tartrate (page 3, [0045]) = e.g., sodium tartrate (page 4, [0059])).
The bath of Eckles differs from the instant invention because Eckles does not disclose the following:
a.	About 2 g/I to about 200 g/I of a nickel complexing agent.
	Eckles teaches that one type of additive, which is capable of potentially electrolytically breaking down at the anode, can comprise an amine (page 3, [0041]).
	Like Eckles, Yasuda teaches a zincate type zinc alloy electroplating bath (col. 1, lines 8-11). Examples of the chelating agent suitable for dissolving the salt of Ni include sodium 

tartrate, sodium gluconate, NaCN, triethanolamine, ethylenediamine, pentaethylene hexamine, N,N,N’,N’-tetrakis-(2-hydroxypropyl)ethylenediamine, EDTA 2Na, N-hydroxyethyl ethylenediamine (HEEDA), diethylenetriamine; or a reaction product of a mixture of one or more kinds of aliphatic amine with epihalohydrin (hereinafter referred to as chelating agent A); or mixtures thereof (col. 3, lines 58-67). The content of the chelating agent is 0.5 to 300 g/l (col. 4, lines 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Eckles with about 2 g/I to about 200 g/I of a nickel complexing agent because 0.5 to 300 g/l of a nickel chelating agent would have been suitable for dissolving the salt of nickel. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
b.	Wherein the iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath do not form hydroxides and salts with other components of the aqueous alkaline zinc-nickel-iron electroplating bath that are insoluble or do not allow for incorporation of iron in the aqueous alkaline zinc-nickel-iron electroplating bath into the ternary zinc-nickel-iron alloy.
Eckles teaches that the additives include metal chelating agents, such as gluconate or tartrate (page 3, [0045] and page 4, [0046]), e.g., sodium tartrate (page 4, [0059]). 
The iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath are complexed with an iron complexing agent (= triethanolamine (TEA) to complex the iron) [page 5, [0061]].

The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the iron of Eckles does not form hydroxides and salts with other components of the aqueous alkaline zinc-nickel-iron electroplating bath that are insoluble or does not allow for incorporation of iron in the aqueous alkaline zinc-nickel-iron electroplating bath into the ternary zinc-nickel-iron alloy because the iron is complexed to a complexing agent.
Furthermore, it has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
c.	Wherein the iron ions are complexed with the iron complexing agent prior to addition of the complexed iron ions and iron complexing agent to the alkaline zinc-nickel-iron electroplating bath.
The bath of Eckles comprising complexed iron ions is what is compositionally claimed.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the invention defined in a product-by-process limitation is a product, not a process. It is the patentability of the product 
claimed and not of the recited process steps which must be established. When the prior art 
discloses a product which reasonably appears to be either identical with or only slightly 
different than a product claim in a product-by-process claim, the burden is on the Applicant to present evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art (MPEP § 2113).

Eckles teaches that the additives include metal chelating agents, such as gluconate or tartrate (page 3, [0045] and page 4, [0046]), e.g., sodium tartrate (page 4, [0059]). 
The iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath are complexed with an iron complexing agent (= triethanolamine (TEA) to complex the iron) [page 5, [0061]].
The bath of Eckles comprising complexed iron ions is what is compositionally claimed.
Regarding claim 13, Eckles teaches wherein the nickel complexing agent comprises at least one of an aliphatic amine, alkyleneimine, poly(alkyleneimine), polyamine, amino alcohol, carboxylic acids, or sodium or potassium salts thereof (= aliphatic amines) [page 3, [0041]].
	Regarding claim 14, Eckles teaches the aqueous alkaline electroplating bath being free of a polyoxyalkylene compound and a quaternary polymer (= the electroplating bath can also contain, in addition to the zinc and the additional metal ions, at least one additive commonly used in a zinc or zinc alloy electroplating bath that improves an aspect of the electroplating 
process) [page 3, [0038]].
	Regarding claim 15, Eckles teaches the aqueous alkaline electroplating bath further comprising a brightener (= it will be understood by those skilled in the art that the electroplating bath may also contain other additives such as other brighteners) [page 4, [0046]].
Regarding claim 35, the method of Eckles differs from the instant invention because Eckles does not disclose wherein the iron ions are ferrous ions.
Eckles teaches that the source for these additional metal ions for the electroplating bath can be any suitable metal compound, which can be made soluble in an aqueous alkaline solution (page 3, [0037]).

Yasuda teaches a basic zincate bath containing a salt of Fe(II) [col. 3, lines 35-40].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron ions described by Eckles with wherein the iron ions are ferrous ions because a salt of Fe(II) is a metal compound which can be made soluble in an aqueous alkaline solution for the electroplating of a zinc alloy.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claim 16 stands rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263) as applied to claims 10, 13-15 and 35 above, and further in view of Arzt et al. (US Patent Application Publication No. 2009/0107845 A1) and Sonntag et al. (US Patent No. 
6,652,728).
	Eckles and Yasuda are as applied above and incorporated herein.
	Regarding claim 16, the method of Eckles differs from the instant invention because Eckles does not disclose wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium.

	Eckles teaches that the electroplating bath may also contain other additives such as other brighteners, and metal complexing agents (page 4, [0046]).
	Like Eckles, Arzt teaches an alkaline electroplating bath for depositing zinc alloys on substrates (page 1, [0001]). Conventional zinc alloy baths used in the alkaline electroplating bath are usually composed of 0.1-5 g/l aromatic or heteroaromatic brighteners (page 2, [0019] and [0024]).
Like Eckles, Sonntag teaches aqueous alkaline cyanide-free baths for the galvanic deposition of zinc or zinc alloy coatings on a substrate (col. 1, lines 10-12). A further additive of a quaternary derivative of a pyridine-3-carboxylic acid of the formula B (col. 3, line 66 to col. 4, line 21). The addition of the further additive B and/or C produces a further improvement in the layer thickness distribution. The improvement in the gloss may be mentioned as a further advantage of the addition of the aforementioned derivatives B and C to the bath (col. 4, lines 31-35).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the brightener described by Eckles with wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium because a quaternary derivative of a pyridine-3-carboxylic acid of the formula B improves the layer thickness distribution and gloss.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claim 34 stands rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) as applied to claims 1 and 4-8 above, and further in view of Yasuda et al. (US Patent No. 4,983,263).
	Eckles is as applied above and incorporated herein.
Regarding claim 34, the method of Eckles differs from the instant invention because Eckles does not disclose wherein the iron ions are ferrous ions.
Eckles teaches that the source for these additional metal ions for the electroplating bath can be any suitable metal compound, which can be made soluble in an aqueous alkaline 
solution (page 3, [0037]).
Yasuda teaches a basic zincate bath containing a salt of Fe(II) [col. 3, lines 35-40].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron ions described by Eckles with wherein the iron ions are ferrous ions because a salt of Fe(II) is a metal compound which can be made soluble in an aqueous alkaline solution for the electroplating of a zinc alloy.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Continued Response
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:   
Claim 1
	line 10, the word -- an -- should be inserted after the word “and”.

Claim 10
	line 10, the word “jron” should be amended to the word -- iron --.

	line 16, the word -- an -- should be inserted after the word “and”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
	Claims 1, 4-10, 13-16 and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as 

to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1
	lines 9-11, “wherein the iron ions are complexed with the iron complexing agent prior to addition of the complexed iron ions and iron complexing agent to the alkaline zinc-nickel-iron electroplating bath” is new matter.

Claim 10
	lines 14-16, “wherein the iron ions are complexed with the iron complexing agent prior to addition of the complexed iron ions and iron complexing agent to the alkaline zinc-nickel-iron electroplating bath” is new matter.

	Applicant’s specification discloses that:
At least one complexing agent can also be provided in the electroplating bath with the nickel compound to maintain nickel solubility and to bring deposition potentials of the deposited 

metals closer so as to provide common reduction of deposited metal and form metal alloyed deposits. In some embodiments, the complexing agent may be any complexing agent known in the art. In other embodiments, the complexing agent is a complexing agent suitable for nickel ion (page 6, [0033]).

	Applicant’s specification supports adding a nickel complexing agent in the bath but not an iron complexing agent.


The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitation in amended claims 1 and 10. Applicant has not provided the page number and line numbers from the specification as to where the new limitation is coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

Response to Arguments
Applicant’s arguments filed December 23, 2021 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that additionally, as noted in Applicants’ previous response and in contrast to the Office Action’s assertions that the method of making the bath does not distinguish the bath composition from the prior art, Applicants have found that an alkaline zinc-
nickel-iron electroplating bath that includes iron ions complexed with an iron complexing agent that is formed prior to addition to the bath differs in composition from an alkaline zinc-nickel-iron electroplating bath that includes an iron and an iron complexing agent which are added to the bath as separate components.
In response, Eckles teaches that the additives include metal chelating agents, such as gluconate or tartrate (page 3, [0045] and page 4, [0046]), e.g., sodium tartrate (page 4, [0059]). 
The iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath are complexed with an iron complexing agent (= triethanolamine (TEA) to complex the iron) [page 5, [0061]].

The bath of Eckles comprising complexed iron ions is what is compositionally claimed.

	• Applicant states that thus, the application and the Declaration show that complexing the iron ions with the iron complexing agent prior to addition to the alkaline electroplating bath inhibits the iron salt from forming hydroxides and other undesirable salts with other components of the alkaline electroplating bath that are either marginally soluble or do not allow for incorporation into the deposit and provides an alkaline electroplating bath that can provide zinc-nickel-iron deposits where the iron in the deposit substantially increased, essentially as a ratio of the iron in solution. Therefore, an aqueous alkaline zinc-nickel-iron electroplating bath that includes iron ions that are complexed with an iron complexing agent and do not form hydroxides and salts with other components of the aqueous alkaline zinc-nickel-iron electroplating bath that are insoluble or do not allow for incorporation of iron in the aqueous alkaline zinc-nickel-iron electroplating bath into the ternary zinc-nickel-iron alloy, wherein the iron ions are precomplexed with the iron complexing prior to addition of the complexed iron ions and iron complexing agent to the alkaline zinc-nickel-iron electroplating bath has a composition that differs from alkaline zinc-nickel-iron electroplating bath that 
includes a water soluble iron salt and an iron complexing agent which are added to the bath as separate components.
In response, Eckles teaches that the additives include metal chelating agents, such as gluconate or tartrate (page 3, [0045] and page 4, [0046]), e.g., sodium tartrate (page 4, [0059]). 
The iron ions in the aqueous alkaline zinc-nickel-iron electroplating bath are complexed 

with an iron complexing agent (= triethanolamine (TEA) to complex the iron) [page 5, [0061]].
The bath of Eckles comprises complexed iron ions. These iron ions do not form hydroxides and salts with other components of the aqueous alkaline zinc-nickel-iron electroplating bath that are insoluble or do not allow for incorporation of iron in the aqueous alkaline zinc-nickel-iron electroplating bath into the ternary zinc-nickel-iron alloy because they are complexed to a complexing agent.
The bath as presently claimed is open to include iron hydroxides and other undesirable iron salts with other components of the alkaline electroplating bath (see the term “comprising” recited in claim 1, line 3, and claim 10, line 3).
The transitional term “comprising”, which is synonymous with “including”, “containing”, or “characterized by”, is inclusive or open-ended and does not exclude elements even in major amounts (MPEP § 2111.03).

	• Applicant state that with respect to claim 6, which further defines the composition of
the deposit, the Office Action argues that this limitation is an intended use and therefore does not further define the electroplating bath. Applicants respectfully disagree. The composition features of the deposit are determined by composition features of the bath. Accordingly, the composition of the deposit recited in claim 6 would further define the composition of bath. There is nothing in the Eckles et al. that show the bath would provide a deposit with such a composition and therefore Eckles et al. do not teach a bath that can form such a deposit.
In response, the discovery of a previously unappreciated property of a prior art 

composition, or of a scientific explanation for the prior art’s functioning, does not render an old composition patentably new to the discoverer (MPEP § 2112(I)).
Furthermore, Eckles teaches an aqueous alkaline zinc-nickel-iron electroplating bath comprising: 
• about 4 grams per liter to about 50 grams per liter of zinc (= the concentration of zinc ions in the electroplating bath can be from about 1 to 100 g/liter (about 1,000 ppm to about 100,000 ppm)) [page 3, [0034]]; 
• about 0.1 grams per liter to about 10 grams per liter nickel (= the concentration of nickel ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm)) [page 3, [0036]]; and
• about 0.1 gram per liter to about 10 grams per liter iron (= the concentration of metal ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm)) [page 3, [0037]].
It is deemed that his bath would provide a deposit of a zinc-nickel-iron ternary alloy comprising, by weight, about 7 % to about 16% nickel, about 0.5 % to about 8% iron, and balance zinc because his bath encompasses the bath recited present claim 10.
	As a practical matter, the Patent Office is not equipped to manufacture products by the 
myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Citations

The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure. 
	Martin et al. (US Patent No. 4,717,458) is cited to teach electrodepositing an alloy of zinc, iron and nickel (col. 2, line 16). To produce an alloy deposit containing about 0.1 percent to about 30 percent of each of nickel and/or cobalt, each should be employed in the bath in amounts of from about 0.5 g/l to about 120 g/l (col. 8, lines 50-54) and to produce an alloy deposit containing about 5 percent to about 96 percent of zinc, the zinc ions should be employed in the bath in amounts of about 2 g/l to about 120 g/l (col. 11, lines 1-4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 9, 2022